





Effective as of September 1, 2015


Dear Jay,


This letter agreement (this “Agreement”) sets forth the terms and conditions
whereby Redcoat Real Estate, LLC, a Georgia limited liability company, (“You” or
“Redcoat”), agrees to provide certain services to American Residential
Properties, Inc., a Maryland corporation, with offices located at 7047 East
Greenway Parkway, Suite 350, Scottsdale, Arizona 85254 (“ARPI” or the
“Company”).


1.SERVICES.


1.1    The Company hereby engages You, and You hereby accept such engagement, as
an independent contractor to provide certain services to the Company pursuant to
the terms and conditions set forth in this Agreement.
1.2    You shall provide to the Company consulting and support services to
assist the Company with sales of real property owned by the Company or its
affiliates and related activities reasonably requested by the Company’s Chief
Executive Officer or President (the “Services”).
1.3    You shall exclusively control the manner or means by which You perform
the Services, including, but not limited to, the time and place You perform the
Services. Notwithstanding the foregoing, You agree that the Company will control
and determine the advertising, listing and related methods of marketing its
properties.
1.4    Unless otherwise set forth herein, You shall furnish, at Your own
expense, the equipment, supplies, and other materials used to perform the
Services.
1.5    The Company shall provide You with access to its premises and equipment
to the extent necessary. To the extent You perform any Services on the Company's
premises or using the Company's equipment, You shall comply with all applicable
policies of the Company relating to business and office conduct, health and
safety and use of the Company’s facilities, supplies, information technology,
equipment, networks and other resources.



        



--------------------------------------------------------------------------------



1.6    The Company shall work with You in determining which properties to sell,
gathering the due diligence materials, providing some analytical support,
coordinating property tours, and other items or actions that may be necessary to
assist You in the performance of the Services.
1.7    Local Brokerage Listings. In the event the Company desires to market and
sell real property directly to the retail market, or to market and sell property
in such a way that requires local brokerage representation, as determined by the
Company, in its sole discretion, the Company shall engage such representation
directly, and the Company alone shall bear the cost of such representation in
addition to the fees outlined herein. You agree to consult with local brokerage
representation as needed. Notwithstanding the foregoing, to the extent that You
serve as the local listing broker for the sale of any of the Company’s
properties, You will receive a brokerage fee of 0.75% of the purchase price on
such properties, payable upon closing of the sale and Company’s receipt of sale
proceeds.
2.    PAYMENT OF FEES, EXPENSES, AND TAXES.


2.1    Monthly Fee. As base compensation for Your performance of the Services ,
the Company shall, on the first day of each month, pay you a fee of $5000 (the
“Monthly Fee”) representing payment for services to be rendered in that month.
For example, the first Monthly Fee payment of the Initial Term shall be made on
September 1, 2015. The Company shall make the Monthly Fee payment by check,
wire, or automated clearing house payment to the bank account You have provided
to the Company.


2.2    Additional Fees. As additional compensation for the Services, for each
sale of real property made under this Agreement, the Company shall pay You a
transactional fee equal to one percent (1%) of the aggregate purchase price of
the property sold (the “Additional Fees”). Your entitlement to Additional Fees
shall be deemed earned at the time a purchase and sale agreement is fully
executed for the sale of real property by the Company.


(a) Payment of the Additional Fees During the Initial Term. During the Initial
Term the Company shall pay You the Additional Fees only when the aggregate
Additional Fees exceed $120,000 (the “Base Additional Fee”).  You will notify
the Company in writing when you have earned Additional Fees in excess of the
Base Additional Fee, and the Company shall pay You the Additional Fees for each
property at the time of closing of the sale of the property provided that the
Company has received the proceeds from the sale. The Company shall instruct the
closing agent



        



--------------------------------------------------------------------------------



to make the Additional Fee payments by check, wire, or by automated clearing
house payment to the bank account You have provided to the Company.
(b) Payment of the Additional Fees After the Initial Term. Beginning immediately
after the conclusion of the Initial Term, the Company shall pay You the
Additional Fees for each relevant property at the time of closing of the sale of
the property in accordance with Section 2.2(a).
2.3    Expenses. The Company shall reimburse You for all reasonable and
documented travel and other costs or expenses incurred or paid by You in
connection with the performance of the Services in accordance with the general
reimbursement policy of the Company then in effect. Your expense reimbursement
request must be approved in writing by the Chief Executive Officer or President
of the Company prior to payment, provided an invoice for reimbursement has been
submitted to the Company not later than two (2) months after the expense is
incurred. Expense reimbursement payments shall be made to You by check within
thirty (30) days of the invoice submission.
2.4     Taxes. You will receive an IRS Form 1099-MISC from the Company. You
shall be solely responsible for all federal, state and local taxes for Yourself
and any of Your employees or independent contractors. The Company will not
withhold or pay any income taxes, payroll taxes, Social Security, or other
federal, state or local taxes, and will not make any contributions to
unemployment insurance, disability insurance, or worker's compensation insurance
on behalf of You or Your employees and independent contractors. You shall be
responsible for, and shall indemnify the Company against, all such taxes or
contributions, including penalties and interest.
3.    RELATIONSHIP OF THE PARTIES.
3.1    You agree that You are an independent contractor of the Company, and this
Agreement shall not be construed to create any association, partnership, joint
venture, or employee relationship between You and the Company for any purpose.
3.2    You agree that You are not authorized to make or execute any agreements
on the Company’s behalf, and that only the Chief Executive Officer or President
of the Company, or his designee, is authorized to execute any Deliverables,
agreements, or other documents necessary to effectuate a transaction
contemplated by this Agreement.
3.3    You acknowledge that You are not an employee of the Company and will not
be eligible to participate in any vacation, group medical or life insurance,
disability, profit sharing or retirement benefits or any other fringe benefits
or benefit plans offered by the Company to its employees.



        



--------------------------------------------------------------------------------



3.4    You agree that any persons employed or engaged by You in connection with
the performance of the Services shall be your employees or contractors and,
unless otherwise agreed in writing, You shall be responsible for payment to them
for Services. You agree to indemnify the Company from any claims for payment of
wages, commissions, or fees made to the Company by, or on behalf, of any of Your
employees or contractors.
4.    INTELLECTUAL PROPERTY RIGHTS.
4.1    The Company is and shall be, the sole and exclusive owner of all right,
title and interest throughout the world in and to all documents and data You
produce in connection with the Services performed under this Agreement.
4.2    You agree that You have no right or license to use the Company's
trademarks, service marks, trade names, trade names, logos, symbols or brand
names without the Company’s prior written consent.
5.    CONFIDENTIALITY.
5.1    You acknowledge that you will have access to information that is treated
as confidential and proprietary by the Company, including, without limitation,
trade secrets and information pertaining to the operations of the Company, its
affiliates or their suppliers or customers, in each case whether spoken,
written, printed, electronic or in any other form or medium (collectively, the
"Confidential Information"). Any Confidential Information that you develop in
connection with the Services, including but not limited to any Deliverables,
shall be subject to the terms and conditions of this clause. You agree to treat
all Confidential Information as strictly confidential, not to disclose
Confidential Information or permit it to be disclosed, in whole or part, to any
third party without the prior written consent of the Company, and not to use any
Confidential Information for any purpose except as required in the performance
of the Services. You shall notify the Company immediately in the event you
become aware of any loss or disclosure of any Confidential Information. You
further agree to ensure that, and be responsible for, any and all employees or
third parties you engage to assist You in providing the Services comply with the
terms of this Section 5.
For purposes of this Agreement, the term “Deliverables” means all documents
created or prepared by You on the Company’s behalf for purposes of carrying out
the Services.
5.2    Confidential Information shall not include information that:
(a)    is or becomes generally available to the public for any reason other than
by a breach of this Agreement; or



        



--------------------------------------------------------------------------------



(b)    is communicated to You by a third party that has no confidentiality
obligations with respect to such information.
5.3    Nothing herein shall be construed to prevent disclosure of Confidential
Information as may be required by applicable law or regulation, or pursuant to
the valid order of a court of competent jurisdiction or an authorized government
agency, provided that the disclosure does not exceed the extent of disclosure
required by such law, regulation, or order. To permit the Company to contest the
order or seek confidentiality protections, as determined in the Company's sole
discretion, You agree to provide written notice of any subpoena or any such
order to an authorized officer of the Company within five (5) business days of
receiving such subpoena or order, but in any event sufficiently in advance of
making any disclosure.


6.    REPRESENTATIONS AND WARRANTIES.
6.1    You represent and warrant to the Company that:
(c)    You have the right to enter into this Agreement, to grant the rights
granted herein, and to perform fully all of your obligations in this Agreement;
(d)    Your execution of this Agreement and Your performance of the Services
will not conflict with or result in a breach of any other agreement to which You
are subject;
(e)    You have the required skill, experience and qualifications to perform the
Services, You shall perform the Services in a professional and workmanlike
manner in accordance with generally recognized industry standards for similar
services, and You shall devote sufficient resources to ensure that the Services
are performed in a timely and reliable manner;
(f)    You shall perform the Services in compliance with all applicable federal,
state and local laws and regulations;
(g)    You will use your best professional efforts to ensure that the Company
will receive good and valid title to all Deliverables, free and clear of all
encumbrances and liens of any kind;
(h)    all Deliverables are and shall be your original work (except for material
in the public domain or provided by the Company or its affiliates) and You will
not violate or infringe upon the intellectual property rights of any person,
firm, corporation or other entity with respect to the creation of the
Deliverables.



        



--------------------------------------------------------------------------------



6.2    The Company hereby represents and warrants to You that:
(a)    Your performance of the Services will not conflict with Your obligations
under any other agreement between you and the Company, including, but not
limited to, the Separation and Release of Claims Agreement entered into by You
and the Company on August 19, 2015 (the “Separation Agreement”).
(b)    it has the full right, power and authority to enter into this Agreement
and to perform its obligations hereunder; and
(c)    the execution of this Agreement by its representative whose signature is
set forth at below has been duly authorized by all necessary corporate action.
7.    INDEMNIFICATION.
7.1    You shall defend, indemnify, and hold harmless the Company and its
affiliates and their officers, directors, employees, agents, successors and
assigns from and against all losses, damages, liabilities, deficiencies,
actions, judgments, interest, awards, penalties, fines, costs or expenses of
whatever kind (including reasonable attorneys' fees) arising out of or resulting
from:
(d)    bodily injury, death of any person, or damage to real or tangible
personal property that results from Your acts or omissions; and
(e)    Your breach of this Agreement or of any representation, or warranty made
by You under this Agreement.
8.    INSURANCE. During the term of this Agreement, You shall maintain in force
adequate workers’ compensation (to the extent required by law), commercial
general liability, and errors and omissions, with insurers reasonably acceptable
to the Company, with policy limits sufficient to protect and indemnify the
Company and its affiliates, and each of their officers, directors, agents,
employees, subsidiaries, partners, members, controlling persons, and successors
and assigns, from any losses resulting from Your or Your agents, contractors,
servants or employees conduct, acts, or omissions. The Company shall be listed
as additional insured under such policy, and You shall forward a certificate of
insurance verifying such insurance upon the Company's written request, which
certificate will indicate that such insurance policies may not be canceled
before the expiration of a thirty (30) day notification period and that the
Company will be immediately notified in writing of any such notice of
termination.
9.    TERM AND TERMINATION.



        



--------------------------------------------------------------------------------



9.1     The initial term of this Agreement shall commence on September 1, 2015
and shall continue through and including February 29, 2016 (the “Initial Term”).
Thereafter, this Agreement shall automatically renew for subsequent periods of
the same duration as the Initial Term unless otherwise terminated in accordance
with this Section.
9.2    After the Initial Term, either party may terminate this Agreement for any
reason or no reason at all upon providing forty-five (45) days’ written notice
to the other party.
9.3    In the event of termination pursuant to this Section, the Company shall
pay You all remaining Monthly Fees and Expenses due through and including the
date of such termination. In addition, pursuant to the terms set forth in
Section 2.2 of this Agreement, the Company shall pay You all vested Additional
Fees owing to You.
For example, if either party terminates the Agreement after the Initial Term,
the Company shall pay the Monthly Fee on a pro-rated basis for each month or
portion of the month prior to the termination date and must also pay all vested
Additional Fees as they become payable.
9.4    Unless the parties to this Agreement are engaged in pending or threatened
litigation that would create a duty for the parties to preserve documents and
information, upon expiration or termination of this Agreement, upon the
Company's written request, You shall promptly:
(a)    deliver to the Company all tangible documents and materials (and any
copies) containing, reflecting, incorporating, or based upon the Confidential
Information;
(b)    permanently erase all of the Confidential Information from your computer
systems; and
(c)    certify in writing to the Company that you have complied with the
requirements of this clause.
9.5    The terms and conditions of this clause and Sections 2, 3, 4, 5, 6, 7, 8,
10, 11, and 13 shall survive the termination of this Agreement.
10.        OTHER BUSINESS ACTIVITIES. You may be engaged or employed in any
other business, trade, profession or other activity which does not place you in
a conflict of interest with the Company. You acknowledge that during the Initial
Term You will be subject to the restrictive covenants contained in the
Separation Agreement. Renewal of this Agreement shall not extend the restrictive
covenants contained in the Separation Agreement.



        



--------------------------------------------------------------------------------



11.    NON-SOLICITATION OF COMPANY EMPLOYEES. You agree that during the term of
this Agreement and for a period of six (6) months following the termination or
expiration of this Agreement, but at a minimum, for a period of twelve (12)
months from the date of this Agreement, You shall not (i) solicit or otherwise
seek to persuade, directly or indirectly, any officer, employee, consultant,
independent contractor, or agent of the Company to discontinue his or her
relationship with the Company for any reason, or (ii) hire, on Your own behalf
or on behalf of any other person, any individual who is then an officer,
employee, consultant, independent contractor, or agent of the Company or who was
an officer, employee, consultant, independent contractor or agent of the Company
during the three (3) month period prior to the date of such hire. These
restrictions apply regardless of whether such employee or contractor is a
full-time or temporary employee or contractor of the Company, whether such
employee or contractor serves pursuant to a written agreement, and whether such
employee or contractor is providing services for a determined period or at-will.
12.    ASSIGNMENT. You will not assign any rights, or subcontract any
obligations under this Agreement without the Company’s prior written consent.
Any assignment in violation of the foregoing shall be deemed null and void.
13.    MISCELLANEOUS.
13.1    Notices. All notices, requests, consents, claims, demands, waivers and
other communications hereunder (each, a "Notice") shall be in writing and
addressed as follows:
Notice to the Company:
Stephen G. Schmitz
Chief Executive Officer
American Residential Properties, Inc.
7047 E. Greenway Parkway, Suite 350
Scottsdale, Arizona 85254


With a copy to:


Patricia B. Dietz
General Counsel
American Residential Properties, Inc.
7047 E. Greenway Parkway, Suite 350
Scottsdale, Arizona 85254


Notice to You:
Redcoat Real Estate, LLC
Christopher J. Byce



        



--------------------------------------------------------------------------------





With a copy to:


Rachael Lee Zichella
Scott G. Blews
Taylor English Duma LLP
1600 Parkwood Circle, Suite 400
Atlanta, Georgia 30339
All notices under this Agreement must be given in writing by overnight delivery
or e-mail at the addresses indicated in this Agreement or any other address
designated in writing by either party. Except as otherwise provided in this
Agreement, a Notice is effective only if (a) the receiving party has received
the Notice and (b) the party giving the Notice has complied with the
requirements of this Section.
13.2    Entire Agreement. This Agreement constitutes the sole and entire
agreement of the parties to this Agreement with respect to the subject matter
contained herein, and supersedes all prior and contemporaneous understandings,
agreements, representations and warranties, both written and oral, with respect
to such subject matter.
13.3    Modifications. This Agreement may only be amended, modified or
supplemented by an agreement in writing signed by each party hereto, and any of
the terms thereof may be waived, only by a written document signed by each party
to this Agreement or, in the case of waiver, by the party or parties waiving
compliance.
13.4    Governing Law and Forum for Disputes. This Agreement shall be governed
by and construed in accordance with the internal laws of the State of Arizona
without giving effect to any choice or conflict of law provision or rule. Each
party irrevocably submits to the exclusive jurisdiction and venue of the federal
and state courts located in Fulton County, Georgia in any legal suit, action or
proceeding arising out of or based upon this Agreement or the Services provided
hereunder.
13.5    Severability. If any term or provision of this Agreement is invalid,
illegal or unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction.



        



--------------------------------------------------------------------------------



13.6    Multiple Counterparts. This Agreement may be executed in multiple
counterparts and by facsimile signature, each of which shall be deemed an
original and all of which together shall constitute one instrument.
If this letter accurately sets forth our understanding, kindly execute the
enclosed copy of this letter and return it to the undersigned.


[SIGNATURE BLOCK APPEARS ON NEXT PAGE]















        



--------------------------------------------------------------------------------





Very truly yours,


AMERICAN RESIDENTIAL PROPERTIES, INC.


By: /s/ Laurie A. Hawkes
Name: Laurie A. Hawkes    
Title: President and COO
Date: August 19, 2015
 
ACCEPTED AND AGREED:


REDCOAT REAL ESTATE, LLC 


By: /s/ Christopher J. Byce
Name: Christopher J. Byce
Date: August 19, 2015



        

